More might be said, but it will suffice for a disposition of this appeal to say that assignments of error 1, 2, 4, and 6, at least, do not comply with Supreme Court rule 1 (Michie's Code 1928, p. 1928), and this court must decline to consider them. Provident Life  Accident Ins. Co. of Chattanooga, Tenn., v. Priest, 212 Ala. 576, 103 So. 678.
And that, all the assignments of error being "argued in bulk," so that we are unable to say which is, and which is not, properly insisted upon, we cannot predicate a reversal upon any one of same. See City of Montgomery v. Moon, 208 Ala. 472,94 So. 337; Alabama Co. v. Norwood, 211 Ala. 385, 100 So. 479.
The judgment is affirmed.
Affirmed.